UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of September, 2015 Commission File Number: 000-24027 NXT Energy Solutions Inc. (Translation of registrant's name into English) Suite 302 3320 - 17th Avenue SW Calgary, Alberta, Canada, T3E 0B4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X No Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The Issuer is filing material documents not previously filed. Exhibit List: NXT ENERGY SOLUTIONS FINALIZES RIGHTS TO SFD TECHNOLOGY VIA CONVERSION OF OUTSTANDING PREFERRED SHARES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 1, 2015 NXT Energy Solutions Inc. By: /s/ Greg Leavens Name: Greg Leavens Title: Vice-President Finance and Chief Financial Officer
